ON REHEARING
ORDERED that appellee’s motion filed July 30, 1992, for rehearing en banc is hereby denied; further,
ORDERED that appellee’s motion filed July 30, 1992, for certification of question is granted. The following question is hereby certified to the Supreme Court of Florida:
DOES THE SOURCE OF ILLEGAL DRUGS USED BY LAW ENFORCEMENT PERSONNEL TO CONDUCT REVERSE STINGS CONSTITUTIONALLY SHIELD THOSE WHO BECOME ILLICITLY INVOLVED WITH SUCH DRUGS FROM CRIMINAL LIABILITY?
ORDERED that appellee’s motion filed July 30, 1992, to stay mandate pending Supreme Court review is hereby granted.